Citation Nr: 0425474	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  02-03 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.

2.  Entitlement to an initial compensable evaluation for 
residuals of a nasal fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1982.  He also served in the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2000 and October 2001 rating decisions 
of the Louisville, Kentucky, Department of Veterans Affairs 
(VA) Regional Office (RO).  In the March 2000 rating 
decision, the RO granted service connection for residuals of 
a nasal fracture and assigned a noncompensable evaluation, 
effective February 11, 2000.  In the October 2001 rating 
decision, the RO granted service connection for allergic 
rhinitis and assigned a noncompensable evaluation, effective 
February 11, 2000.  The veteran has appealed the 
noncompensable evaluations assigned to the disabilities.

The veteran had initially appealed the effective dates of 
February 11, 2000, for the grant of service connection in his 
notice of disagreement, but then withdrew that issue in his 
substantive appeal.  Therefore, the effective-date issue is 
not part of the current appellate review.

In September 2003, the veteran testified at a personal 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  The veteran submitted additional evidence at 
the hearing, along with a waiver, which allows the Board to 
consider the additional evidence without having to remand it 
to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Allergic rhinitis is manifested by no polyps and slight 
congestion of the nasal passages.

2.  Residuals of a nasal fracture are manifested by blockage 
of each nasal passage of less than 50 percent.  



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.97, 
Diagnostic Code 6522 (2003).

2.  The criteria for an initial compensable evaluation for 
residuals of a nasal fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.97, 
Diagnostic Code 6502 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), redefined the obligations 
of VA with respect to the duty to assist claimants, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims for increased disability evaluations by means of the 
July 2001 letter and by the discussions in the March 2000 and 
October 2001 rating decisions, the April 2002 statement of 
the case, and the August 2002 supplemental statement of the 
case.  

As to the claim for an increased evaluation for residuals of 
a nasal fracture, in the March 2000 rating decision, the RO 
stated that in order to warrant a compensable evaluation for 
such disability, one nasal passage was completely obstructed 
or that both passages were half obstructed.  In the July 2001 
letter, the RO stated that in order to warrant a higher 
evaluation, the evidence would need to show that his 
disability had increased in severity in accordance with the 
Rating Schedule.  In the October 2001 rating decision, the 
April 2002 statement of the case, and the August 2002 
supplemental statement of the case, the RO reiterated that 
which it had stated in the March 2000 rating decision.  In 
the April 2002 statement of the case, the RO also provided 
the veteran the specific criteria under Diagnostic Code 6502, 
which further informed the veteran that in order to warrant a 
10 percent evaluation for the residuals of a nasal fracture, 
one nasal passage was completely obstructed or that both 
passages were 50 percent obstructed.  Thus, the veteran was 
informed that the evidence necessary to substantiate his 
claim for an increased evaluation for residuals of a nasal 
fracture would be evidence that either one nasal passage was 
completely obstructed or that both were obstructed by 
50 percent.  

As to the claim for an increased evaluation for allergic 
rhinitis, in the July 2001 letter, the RO stated that in 
order to warrant a higher evaluation, the evidence would need 
to show that his disability had increased in severity in 
accordance with the Rating Schedule.  In the October 2001 
rating decision, the RO stated that in order to warrant a 
compensable evaluation for allergic rhinitis, there must be 
greater than 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  In the April 
2002 statement of the case and the August 2002 supplemental 
statement of the case, the RO reiterated that which it stated 
in the October 2001 rating decision.  In the April 2002 
statement of the case, the RO also provided the veteran with 
the criteria under Diagnostic Code 6522, which told him of 
the evidence necessary to establish a 10 percent evaluation 
and a 30 percent evaluation for allergic rhinitis.  Thus, the 
veteran was informed that the evidence necessary to 
substantiate his claim for an increased evaluation for 
allergic rhinitis would be evidence that he had greater than 
50 percent obstruction of his nasal passage on both sides or 
complete obstruction on one side without polyps.  

Second, in the same notice which informs the veteran of the 
evidence necessary to substantiate his claim(s), VA must also 
inform the veteran of which information and evidence he is to 
provide to VA and which information and evidence VA will 
attempt to obtain on his behalf.  In the July 2001 letter, 
the RO stated that VA must make reasonable efforts to help 
him get evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
federal agencies.  The RO noted that the veteran needed to 
provide VA with enough information about these records so it 
could request them from the person or agency who had them.  
It further noted that it was the veteran's responsibility to 
make sure that records were received by VA.  Also, the RO 
asked the veteran if there was any additional evidence that 
he wanted to have considered in connection with his claims 
and that VA would assist him in obtaining it.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO has obtained the veteran's service medical 
records.  The veteran submitted private medical records.  The 
veteran has not indicated the existence of any additional 
records that would aid in substantiating the claims.  
Finally, in accordance with its duty to assist, the RO had 
the veteran undergo two VA examinations in connection with 
his claims for increased evaluations.

The Board notes that the United States Court of Appeals for 
Veteran Claims (Court) decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, as to the issue related to the veteran's claim for an 
increased evaluation for residuals of a nasal fracture, the 
VCAA-compliant notification was not provided to the veteran 
until after the initial unfavorable determination because 
that determination took place before the enactment of the 
VCAA.  However, the Court acknowledged in Pelegrini that VA 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the claimant.  Id.  The Board notes that the 
VCAA-compliant notification was sent prior to the initial 
unfavorable determination related to the claim for an 
increased evaluation for allergic rhinitis.  Therefore, the 
holding in Pelegrini would not apply to that claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement regarding the claim for an 
increased evaluation for residuals of a nasal fracture was 
harmless error.  The combination of the March 2000 rating 
decision and the July 2001 letter provided the veteran with 
notification as to both the evidence necessary to 
substantiate a claim for a compensable evaluation for 
residuals of a nasal fracture and which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  While 
this notice was essentially provided to the veteran after 
adjudication of his claim, it was provided by the AOJ prior 
to the transfer and certification of the veteran's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In the letter, the RO provided the veteran with 
60 days in which to submit additional evidence.  Further, the 
April 2002 statement of the case and the August 2002 
supplemental statement of the case each provided the veteran 
with an additional 60 days to submit evidence or argument.  
The veteran submitted additional evidence following the April 
2002 statement of the case.  He also submitted additional 
evidence at the September 2003 Board hearing.  At the Board 
hearing, the veteran indicated that he had no additional 
evidence to submit.  The Board finds that the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, the Board's proceeding to decide this 
issue at this time will cause no prejudice to the claimant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

As to both claims for increased evaluations, the Board is 
aware that the July 2001 letter did not provide the veteran 
with the evidence necessary to substantiate the claims.  
Rather, the RO stated only that the veteran would need to 
show that his disabilities had worsened.  This is not in 
keeping with the statute and the regulation, which state that 
in the same notice in which the claimant is provided with the 
evidence necessary to substantiate the claim he will also be 
provided with which portion of that information and evidence 
is to be provided by the claimant and which portion VA will 
obtain on his behalf.  See 38 U.S.C.A § 5103(a); see also 
38 C.F.R. § 3.159(b).  However, the Board finds that this 
discrepancy does not prejudice the veteran in this particular 
case.  Specifically, the veteran has been provided with 
advice regarding the evidence necessary to establish 
compensable evaluations for both service-connected 
disabilities in the March 2000 and October 2001 rating 
decisions, the April 2002 statement of the case, and the 
August 2002 supplemental statement of the case.  Thus, while 
he was not informed of the evidence necessary to substantiate 
his claims for compensable evaluations for residuals of a 
nasal fracture and allergic at the same time, he was told of 
which portion of that information and evidence was to be 
provided by the claimant and which portion VA would obtain on 
his behalf, he was informed of both of these requirements - 
just not at precisely the same time.  To remand this issue 
for VA to send the veteran another letter, providing both of 
these pieces of information in the same notice would be 
unnecessary, as it would only delay consideration of the 
veteran's appeal, which has been pending since 2000.  See 
Bernard, supra. 

Additionally, such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

Finally, in the Pelegrini decision, the Court also held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, although the July 2001 letter 
provided to the veteran did not contain the exact wording of 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  Specifically, in the July 
2001 letter, the RO stated that it had the veteran's service 
medical records, private medical records, and the VA 
examination reports, but that it was giving the veteran an 
opportunity to "submit or identify any additional evidence 
pertinent to your claim that you would like to have 
considered."  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been sufficiently met in this 
case.


II.  Claims for Increased Evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection for 
residuals of a nasal fracture and allergic rhinitis.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Allergic rhinitis

The service-connected allergic rhinitis is currently 
noncompensably disabling and is rated under Diagnostic Code 
6522, which states that allergic or vasomotor rhinitis 
without polyps but with greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side warrant a 10 percent evaluation.  38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2003).  Allergic or vasomotor rhinitis 
with polyps warrants a 30 percent evaluation.  Id.

The Board notes that Diagnostic Codes 6523 and 6524 address 
bacterial rhinitis and granulomatous rhinitis respectively; 
however, no medical professional has entered such diagnoses, 
and thus the Board finds that such Diagnostic Codes are not 
applicable in evaluating the veteran's service-connected 
allergic rhinitis.  See 38 C.F.R. § 4.97, Diagnostic Codes 
6523, 6524 (2003).  Additionally, the Board notes that the 
veteran is service connected for sleep apnea, and uses a CPAP 
machine in connection with that disability.

In every instance where the schedule does not provide a 
noncompensable evaluation for a Diagnostic Code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2003).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an initial compensable evaluation for the service-
connected allergic rhinitis.  The reasons follow.

An April 2000 private medical record shows that the private 
physician found the veteran's nasal turbinates were pale and 
boggy.  He had bilateral maxillary tenderness.  At the time 
of the June 2000 VA examination, the veteran's nose was noted 
to have no acute erythema or drainage.  The examiner 
diagnosed history of allergic rhinitis.  A June 2001 private 
medical record shows that the veteran complained of nasal 
congestion, which he stated was chronic.  He noted that the 
congestion was worse in the morning.  The physician stated 
that the veteran had some erythema of his nasal passages, but 
that outside of that, he did not see anything else on 
examination that was "abnormal."  In July 2001, the veteran 
reported that he had had "a little obstruction" in his nose 
and had allergy attacks, usually when he was not on his 
allergy medications.  The examiner stated that the left 
nostril had mucosal hypertrophy.  He added that there were no 
lesions.  The examiner stated that the veteran had been doing 
well with the medication he would take for the allergic 
rhinitis.  

At the June 2002 RO hearing, the veteran testified that he 
continued to have trouble breathing and had to have allergy 
shots twice a week to control the allergic rhinitis.  He 
noted that his allergic rhinitis had gotten worse over the 
years.  The veteran testified that if he did not take his 
allergy medication, his nose would become swollen and his 
breathing would be obstructed.  He stated he could not go off 
the medication because he would not be able to breathe.  He 
complained that at the last examination, the examiner had not 
thoroughly examined his nose.

An August 2002 VA examination report shows that the veteran 
complained of intermittent nasal obstruction, which was 
bilateral.  The veteran stated that he was on numerous 
medications, to include nasal sprays, for his allergic 
rhinitis.  The examiner stated that the veteran had bilateral 
mucosa edema in his nasal passages, but that there were no 
polyps or lesions noted.  The nasopharynx was clear.  The 
examiner diagnosed chronic allergic rhinitis.  A May 2003 VA 
examination report shows that the examiner found that the 
veteran had small strands of clear mucus in the bilateral 
nostril, but that there was no obstruction.  He noted the 
veteran was able to breathe normally through both sides of 
his nose.  The examiner further noted there was "very 
minimal prominence" on the left side of the mid portion of 
the nose by visual inspection externally by comparison to the 
right side.  

At the September 2003 hearing before the undersigned, the 
veteran's representative complained that the examination 
conducted by VA did not provide adequate findings because the 
veteran had taken his medication for his allergic rhinitis, 
which would not show the severity of the veteran's swelling 
in his nasal passages.  The veteran stated that without his 
medication, he could not breathe.  He noted he had to have 
allergy shots twice a week.  The veteran stated that he could 
not use his CPAP machine if he did not have his allergy 
shots.  He testified that he had to use a nasal spray in both 
nostrils to prevent obstruction.  He noted that his allergy 
medications helped control his symptoms.  The veteran 
reported having headaches and pressure behind his eyes.  

The Board finds that the above-described evidence is 
indicative of no more than a noncompensable evaluation for 
allergic rhinitis.  The veteran has undergone three VA 
examinations and a couple of private examinations, and none 
of the clinical findings made in these examination reports 
show that the veteran's symptoms meet the criteria for a 
10 percent evaluation.  See 38 C.F.R. § 4.97, Diagnostic Code 
6522.  Specifically, there has been no evidence that the 
veteran has greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side to 
warrant a 10 percent evaluation.  Id.  While no examiner has 
stated the specific percentage of the veteran's ability to 
breathe through his nasal passages, in the most recent 
examination report, the examiner stated that the veteran was 
breathing through his nose, and not his mouth.  The Board 
finds that the clinical findings related to the allergic 
rhinitis shown in the medical records, both private and VA, 
are consistent with each other.  The veteran clearly has 
nasal congestion; however, there is no showing that his nasal 
congestion meets the criteria for a compensable evaluation.

The Board is aware that the veteran has asserted that his 
medication reduces his allergic rhinitis symptoms and that 
without his medication, he implies that he would receive a 
compensable evaluation for his allergic rhinitis symptoms.  
The Board does not find that such establishes a basis to 
grant a compensable evaluation.  The percentage ratings under 
the Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1, it states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  The Board finds that the noncompensable 
evaluation takes into consideration the exacerbations that 
the veteran experiences when he does not take his medication.

The Board notes that the veteran and his representative have 
complained that the examinations were less than thorough in 
evaluating the veteran's symptoms related to allergic 
rhinitis.  Since the reported findings in the examination 
reports are sufficiently detailed with recorded history, 
clinical findings, and the pertinent diagnosis, and it is not 
shown that the examinations were in some way incorrectly 
prepared or that the VA examiner failed to address the 
clinical significance of the veteran's hearing loss, the 
Board finds that additional development by way of another 
examination is unnecessary. 

The veteran is competent to report his allergic rhinitis 
symptoms, and he has asserted he warrants a higher 
evaluation.  However, the board finds the clinical findings 
shown in the medical records do not warrant the grant of an 
initial compensable evaluation.  The Board attaches more 
probative weight to findings made by medical professionals 
than to the veteran's statements and testimony, even if 
sworn, in a claim for monetary benefits.  See, e.g., Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for an initial compensable evaluation for allergic rhinitis, 
and there is no reasonable doubt to be resolved.  Gilbert, 
1 Vet. App. at 55.  In view of the denial of entitlement to 
an increased evaluation, the Board finds no basis upon which 
to predicate assignment of "staged" ratings pursuant to 
Fenderson, supra.



B.  Residuals of a nasal fracture

The residuals of the veteran's in-service nasal fracture are 
currently evaluated as noncompensably disabling and have been 
evaluated by analogy to deviation of the nasal septum.  Under 
Diagnostic Code 6502, a 10 percent evaluation is warranted 
for traumatic deviation of the nasal septum that is 
manifested by 50-percent obstruction of the nasal passage on 
both sides, or complete obstruction one side.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6502.

The Board has carefully reviewed the evidence of record, and 
finds that the preponderance of the evidence is against a 
compensable evaluation for residuals of a nasal fracture.  
The reasons follow.

The Board notes that the veteran underwent nasal surgery in 
1993 to correct the deviation that was the result of the 
nasal fracture in service.  Prior to the surgery, it was 
noted that the veteran had total obstruction of the right 
side of his nose and approximately 80 percent obstruction on 
the left.  

A June 2000 VA examination report shows that the examiner 
found that the nose had a deviated septum.  He entered a 
diagnosis of history of nasal obstruction secondary to septal 
deviation.  A July 2001 examination report shows that the 
examiner found that the septum was midline.  On the left 
side, the nasopharyngoscope passed easily without nasal 
obstruction.  The examiner found no deviation of the nasal 
septum.  On the right side, there was mild deviation of the 
septum anteriorly, but no deviation posteriorly.  The 
nasopharyngoscope was passed easily on the right side as well 
without mechanical obstruction.  The examiner concluded that 
there was no mechanical obstruction causing the veteran's 
obstruction at that time.

At the June 2002 RO hearing, the veteran complained of 
obstruction in his breathing and frustration as a result of 
this.  An August 2002 VA examination report shows that the 
examiner found that the veteran had mild septal deviation to 
the left.  He diagnosed nasal obstruction and stated that the 
veteran had a "relatively patent airway bilaterally" based 
upon the nasal endoscopy.  A May 2003 VA examination report 
shows that the examiner found no nasal septum deviation on 
examination.  He noted the veteran was breathing through his 
nose during the examination.  

At the September 2003 hearing before the undersigned, the 
veteran testified that his septum was deviated to the left.  
He stated that his fracture worked against him regarding his 
allergic rhinitis.  

The Board finds that the above-described evidence establishes 
that the residuals of a nasal fracture warrant no more than a 
noncompensable evaluation, as the evidence has not shown that 
the veteran has 50 percent obstruction of both nasal 
passages, or complete obstruction on one side.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6502.  In fact, no medical 
professional has asserted that the veteran has any 
obstruction as a result of the residuals of a nasal fracture 
(as opposed to the allergic rhinitis).  Therefore, no more 
than a zero percent evaluation is warranted.  See id.

The veteran is competent to report his symptoms, and he has 
asserted he warrants a higher evaluation.  However, the Board 
finds the clinical findings in the medical records do not 
warrant the grant of a compensable evaluation.  As noted 
above, by law, with full recognition of the veteran's 
sincerity in his claim, the Board attaches more probative 
weight to clinical findings made by medical professionals.  
See Routen, Espiritu, supra.  The symptoms described by the 
veteran are indicative of no more than a noncompensable 
evaluation for residuals of a nasal fracture.  Accordingly, 
the preponderance of the evidence is against his claim for an 
initial compensable evaluation for residuals of a nasal 
fracture, and there is no reasonable doubt to be resolved in 
this case.  Gilbert, 1 Vet. App. at 55.  In view of the 
denial of entitlement to an increased evaluation, the Board 
finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Fenderson, supra.




C.  Extraschedular consideration

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order.  The RO addressed this issue 
in the April 2002 statement of the case.  The Schedule for 
Rating Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  As 
stated above, under 38 C.F.R. § 4.1, it states that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the noncompensable evaluations for 
allergic rhinitis and residuals of a nasal fracture are 
clearly contemplated in the Schedule and that the veteran's 
service-connected disabilities are not exceptional nor 
unusual such as to preclude the use of the regular rating 
criteria.  The veteran has not made any allegations that 
these disabilities affect his ability to work, and the 
veteran has not been hospitalized for either disability 
during the appeal period.  

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
disabilities on appeal have rendered the veteran's disability 
picture unusual or exceptional, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.


ORDER

An initial compensable evaluation for allergic rhinitis is 
denied.

An initial compensable evaluation for residuals of a nasal 
fracture is denied.



______________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



